Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Engellenner on 2-18-21.

The application has been amended as follows: 

In the claims:

In claim 13, the phrase “such that the cells attracted by the CD133 antibody will proliferate and develop on the matrix to form a tissue layer” in the last two lines has been changed to the phrase: “and the cells attracted by the CD133 antibody proliferate and develop on the matrix to form a laminar CD133+ endothelial progenitor cell layer”.

Claim 29 has been canceled.

Reasons for Allowance
When the decellularized matrix covalently coupled to CD133 antibody is implanted at the target site in vivo, the CD133 antibody is capable of attracting sufficient number of CD133+ endothelial progenitor cells to form a laminar CD133+ endothelial progenitor cell layer is free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632